Bell, Justice.
This was a suit for the writ of mandamus to compel county commissioners to levy a tax for the payment of a county warrant held by the plaintiff. The defendants filed an answer alleging that the warrant was invalid because it was not based on a contract made in writing and entered on the minutes as required by law. On the trial it appeared without dispute that that warrant was issued under the following circumstances: The county through its former sole commissioner gave an oral order for bridge material to be delivered in the future. “Something like a week or two or a month” after delivery of the material, the seller made a demand for payment, and the county, being without funds, issued the warrant for the amount of the purchase-money, payable more than a year later and bearing interest from date. The contract for the purchase of the material was never reduced to writing and entered on the minutes. The court directed a verdict in favor of the defendants, refused to grant a new trial, and the plaintiff excepted.
All contracts made in behalf of a county must be in writing and entered on the minutes. Code of 1933, § 23-1701. “If they are not in writing and not so entered, they are not enforceable.” Killian v. Cherokee County, 169 Ga. 313 (2c) (150 S. E. 158). Under this law, the court did not err in directing the verdict. See also Pritchett v. Inferior Court of Bartow County, 46 Ga. 462; Milburn v. Glynn County, 109 Ga. 473 (34 S. E. 848); Holliday v. Jackson County, 121 Ga. 310 (48 S. E. 947); Jones v. Bank of Cumming, 131 Ga. 614, 622 (63 S. E. 36); Ward v. State Highway Board, 172 Ga. 414 (157 S. E. 328); Douglas v. Austin-Western Road Machinery Co., 173 Ga. 386 (160 S. E. 409); Murray County v. Pickering, 42 Ga. App. 739 (157 S. E. 343). The ques*493tion involved in tbe present case was not raised in the trial court in Maddox v. Highway Iron Products Co., 172 Ga. 133 (157 S. E. 269), and the ruling now made is not contrary to the decision in that ease. Judgment affi/rmed.

All the Justices concur.